Case 8:18-cV-0157O-G.]H Document 95 Filed 12/28/18 Page 1 of 2

IN THE UNITED sTATES DISTR,I@,T-_‘(§Q§Jiz;f;;:‘:¢ ~;
FoR THE DISTRICT oF Ma:RYILAND - ~ 1
Southern Division

aaa-328 !3 \= i@

L{.`v

 

iv

ROBYN KRAVITZ, et al., C”
ic ga . ,‘ .
Plaintiffs, Case No.: GJH‘-18~1041
v.

UNITED STATES DEPARTMENT OF
COMMERCE, et al., "'

Defendants.

'r'c 1'¢ '§c 'k ~k 'k * ir ~k * * * 'k

LA UNIGN DEL PUEBLO ENTERO, et al.,

Plaintiffs, Case No.: GJH»18-1570
ic
v.
§§
WILBUR ROSS, et al., "‘
Defendants. *
ir 1'€ ir * 1': * 7': %'¢ '§¢ 4r v'¢ 'k it
ORDER

Pending before the Court is Defendants’ Motion to Stay Pre-Trial Deadlines, Pre-Trial
Conference, and Trial in Light of Lapse of Appropriations. ECF No. 82. The financial matter that
is the basis for Defendants’ request is a dispute internal to the Governrnent. The Court expects
that the Government’s attorneys will find the means by which to continue their participation in
this litigation consistent with the agreed upon schedule already in place. Based on Defendants’
Motion, Counsel appears “prepared to meet the current pre-trial deadlines as well as to be ready

for the January 18 pre-trial conference and January 22 trial,” ECF No. 82 il 3, meaning the denial

Case 8:18-cV-0157O-G.]H Document 95 Filed 12/28/18 Page 2 of 2

of a stay will not cause Defendants any harm. To the contrary, however, the issuance of a stay
would substantially prejudice the Plaintiffs who seek efficient resolution of their claims so that
their sought after relief_an injunction denying the addition of a citizenship question to the 2020
Census_does not become unattainable as the 2020 Census nears.

Thus, the previously set schedule will not be delayed, and Defendants’ Motions, ECF No.
82 (18-1041) & ECF No. 94 (18-1570), are DENIED.

Dated: Decernber 28 2018 /Z /k'

GEORGE J.“HAZEL
United States District Judge

 

